Citation Nr: 9934981	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  98-20 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to restoration of a 10 percent rating for 
bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1964 to 
December 1965.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an RO decision which 
reduced the rating for bilateral hearing loss from 10 percent 
to 0 percent.  An RO decision in April 1998 proposed the 
reduction, and a July 1998 decision carried out the 
reduction.  The veteran appeals for restoration of a 10 
percent rating for bilateral hearing loss.  In May 1999, the 
Board remanded the case to the RO.  The case was returned to 
the Board in November 1999.  



FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss 
was rated 10 percent for over 5 years when the RO reduced the 
rating to 0 percent.  

2.  The veteran's service-connected bilateral hearing loss 
has materially improved under the ordinary conditions of 
life, and the disability is currently manifested by auditory 
acuity level I in the right ear and auditory acuity level I 
in the left ear.  


CONCLUSION OF LAW

The rating for the veteran's bilateral hearing loss has been 
properly reduced to 0 percent, and restoration of the prior 
10 percent rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.105, 3.344, 4.85 Code 6100 (1998 and 1999).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
August 1964 to December 1965.  He was medically discharged 
from service based on hearing loss which the service 
department found existed prior to service without aggravation 
therein.

In a final April 1969 decision, the RO denied service 
connection for bilateral hearing loss; and in a final April 
1982 decision, the RO denied an application to reopen the 
claim.  In June 1993, the veteran again applied to reopen his 
claim.  The RO denied the benefit, and the veteran appealed.  
In July 1997, the Board found there was new and material 
evidence to reopen the claim for service connection for 
bilateral hearing loss, and the Board further granted service 
connection for the disability.  Later in July 1997, the RO 
implemented the grant of service connection for bilateral 
hearing loss, and assigned a 10 percent rating, effective 
with the June 1993 application to reopen the claim for 
service connection.  The RO's determination to rate the 
disability 10 percent was based on results of a 1995 VA 
examination, summarized below.

During a January 1995 VA audiology examination, the decibel 
threshold averages (at frequencies of 1000, 2000, 3000, and 
4000 hertz) were 32 for the right ear and 22 for the left 
ear.  The examiner noted that attempts to perform speech 
recognition testing were unsuccessful.  In February 1995, the 
veteran completed the speech recognition portion of the prior 
VA audiology evaluation.  The peak performance on word 
recognition, using recorded words, was 56 percent in the 
right ear and 76 in the left ear.  It was noted that these 
scores were somewhat lower than expected based on the 
veteran's hearing thresholds and his ease at understanding 
the examiner at normal speaking level in conversation prior 
to testing.  Peak performance on word recognition, using live 
voice, was 76 percent in the right ear and 80 percent in the 
left ear.

In August 1997, the veteran requested an increase in the 10 
percent rating for bilateral hearing loss.

During a September 1997 VA audiological evaluation for 
treatment purposes, it was noted the veteran had a slow and 
inconsistent response.  The examiner noted that the test 
results represented only an approximation of the veteran's 
organic hearing loss, and the results were not considered 
adequate for rating purposes.  It was noted that the veteran 
was a candidate for amplification.  He was further evaluated 
for and was provided with hearing aids in November 1997.

In December 1997, the veteran underwent a VA audiology 
evaluation for compensation purposes.  Testing revealed 
puretone thresholds of 30, 20, 15, and 20 decibels in the 
right ear, and 35, 20, 15, and 15 decibels in the left ear, 
at 1000, 2000, 3000, and 4000 hertz, respectively.  The 
average puretone loss was 21 decibels, bilaterally, at these 
frequencies.  It was noted that speech recognition ability 
could not be assessed reliably.  The examiner indicated that 
the veteran responded with rhyming words or with words that 
indicated free association.  It was noted that he had no 
difficulty understanding normal conversational speech prior 
to testing.  The examiner reported that regardless of the 
intensity at which the speech recognition words were 
presented, the veteran continued to provide responses which 
were not considered to represent his true organic hearing 
ability.  The examiner recommended that the rating be 
completed on puretone results only.  

In April 1997, the RO proposed to reduce the rating for 
bilateral hearing loss from 10 percent to 0 percent.

In a June 1998 statement, William Dichtel, Jr. M.D. indicated 
that he initially evaluated the veteran for hearing loss in 
1990.  He stated that at that time, an audiogram revealed 
very significant hearing loss, especially in the lower 
frequency range.  He related that a recent audiogram showed 
very significant loss, greatest in the low frequency range.  
He stated that such results contradicted the degree of 
hearing loss reflected in the recent VA audiometric testing.  

A June 1998 private audiogram report (in chart form), from 
the office of Dr. Dichtel, reveals puretone thresholds of 65, 
60, 60, and 60 decibels in the right ear, and 60, 50, 45, and 
55 decibels in the left ear, at 1000, 2000, 3000, and 4000 
hertz, respectively.  The puretone averages at these 
frequencies are 61 for the right ear and 52 for the left ear.  
The speech discrimination score was 60 percent for the right 
ear and 64 percent for the left ear; the method for testing 
speech discrimination was not indicated.  

In a July 1998 decision, the RO reduced the rating for the 
veteran's bilateral hearing loss to 0 percent, effective in 
October 1998.

On VA audiology examination in August 1998, the veteran 
reported that he had difficulty understanding speech, 
particularly when background noise was present.  Puretone 
thresholds were recorded at 35, 20, 15, and 20 decibels in 
the right ear and 40, 20, 15, and 15 decibels in the left ear 
at 1000, 2000, 3000, and 4000 hertz, respectively.  The 
puretone average was 22 decibels for both ears.  It was noted 
that reliable results for word recognition testing could not 
be obtained.  The examiner indicated that voluntary responses 
suggested word recognition performance which was so reduced 
that understanding verbal instructions and questions would be 
nearly impossible; however, the veteran had no difficulty 
following oral instructions (even without his hearing aids) 
and responded appropriately to questions.  It was recommended 
that the rating be conducted utilizing puretone results only.  

In a September 1998 statement, the veteran asserted that his 
bilateral hearing loss had worsened over the years.  He 
stated that he had great difficulty with speech clarity.  He 
related that his hearing disability caused problems with his 
employment.  He maintained that his hearing aids were not 
helpful for his type of hearing loss.  

In May 1999, the Board remanded the case for additional 
action by the RO.  The Board noted that the 1997 and 1998 VA 
audiology examinations were performed by Michelle A. Ickes, 
Ph.D., who had recommended that the veteran's hearing loss be 
rated based only on puretone decibel averages.  In light of 
regulation, the RO was asked to clarify whether Dr. Ickes was 
the Chief to the VA audiology clinic and, if she was not, to 
have such Chief review the file and indicate whether rating 
based only on puretone averages was warranted.

In a June 1999 memorandum, Joseph Masters, Ph.D., indicated 
he was the Chief of the audiology clinic at the Salem VA 
medical center.  Dr. Masters noted he had reviewed the 
veteran's file, specifically addressing the December 1997 and 
August 1998 VA audiology examinations.  Dr. Masters noted 
that a comparison of the two examinations revealed an 
improvement in the veteran's puretone thresholds in August 
1998.  It was noted that responses for the speech scores were 
slow and hesitant during both examinations.  Dr. Masters 
indicated that thresholds were considered only a fair 
approximation of organic thresholds demonstrated in December 
1997 and responses to speech recognition testing in August 
1998 were hesitant and not reliable.  Dr. Masters supported 
the recommendation of VA audiologist Dr. Michelle Ickes, that 
the rating should be based solely on the puretone averages 
since the results of word recognition testing were 
unreliable.  

In statement submitted in July 1999, the veteran reiterated 
many of his assertions and maintained that he did his best on 
word recognition testing at the last VA audiology 
examination.  

II.  Analysis

The veteran's claim for restoration of a 10 percent 
evaluation (reduced to 0 percent) for bilateral hearing loss 
is well grounded, meaning plausible.  The file shows that the 
RO has properly developed that evidence and there is no 
further VA duty to assist the veteran with his claim.  
38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average decibel threshold level as measured by puretone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 hertz.  The rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Codes 6100 to 6110 (1998).  The 
regulation further provides that the numeric designation will 
be based solely on puretone decibel average (using Table VIa) 
only when the Chief of the VA audiology clinic certifies that 
language difficulties or inconsistent speech audiometry 
scores make the use of both puretone average and speech 
discrimination inappropriate.  38 C.F.R. § 4.85(c) (1998).

The Board notes that regulations concerning the evaluation of 
hearing impairment were revised effective June 10, 1999, 
during the pendency of the veteran's appeal.  However, there 
were no material changes which would affect the present case.  
In particular, new regulations provide that numeric 
designations for hearing impairment based only on puretone 
average (as set forth in Table VIa) will be used when the 
examiner certifies that use of the speech discrimination test 
is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc.  38 C.F.R. 
§ 4.85(c) (1999).  The new regulations provide that rating 
based only on puretone threshold average is also permitted 
when there are certain test results; but such are not present 
in the instant case.  See 38 C.F.R. §§ 4.85(c), 4.86 (1999).  

Examinations that are less complete than those on which 
payments were authorized or continued will not be used as a 
basis for rating reduction.  Ratings on account of diseases 
subject to temporary or episodic improvement will not be 
reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, though material improvement in the condition is 
clearly reflected, consideration will be given to whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
These provisions apply to ratings which have continued for 
long periods at the same level (5 years or more).  38 C.F.R. 
§ 3.344.  

A review of the record reveals that in 1997 the RO assigned a 
10 percent evaluation for bilateral hearing loss, with an 
effective date of June 1993.  In 1998 the RO reduced the 
rating from 10 percent to 0 percent, effective October 1998.  
The file shows that, when reducing the rating, the RO 
properly followed the procedures of 38 C.F.R. § 3.105.  The 
veteran's 10 percent rating for bilateral hearing loss was in 
effect for a period of over five years, and thus 38 C.F.R. 
§ 3.344 applies to this case.  Brown v. Brown, 5 Vet. 
App. 413 (1993).  

The RO initially evaluated the veteran's bilateral hearing 
loss as 10 percent disabling based on the results of the 1995 
VA audiology examination, despite the examiner's suggestion 
that the speech recognition scores were inconsistent with the 
veteran's hearing thresholds and his ease at understanding 
conversation just prior to testing.  

In reducing the hearing loss rating, the RO relied, in part, 
on VA audiology evaluations performed by Dr. Ickes, in 
December 1997 and August 1998.  The examiner determined that 
results for word recognition testing were not reliable and 
recommended that rating be conducted using puretone results 
only.  A June 1999 statement from the Chief of the Audiology 
clinic concurred with Dr. Ickes determination that the rating 
be conducted using puretone results only.  

The Board notes that the June 1998 private audiology 
evaluation yielded results which were inconsistent with the 
December 1997 and August 1998 VA examinations.  The private 
testing suggested that the veteran's hearing loss was far 
more severe than was revealed by the VA audiology 
examinations.  In the judgment of the Board, the VA 
examinations are more probative, as they contain detailed 
findings and commentary by the examiner and are more thorough 
than the private examination.  

The 1997 VA examination indicates that both ears had a 
puretone decibel average of 21; the 1998 VA examination 
indicates that both ears had a puretone decibel average of 
22; and both examinations (and the 1999 review by the Chief 
of the VA audiology clinic) indicate that the veteran's 
inconsistent speech discrimination results warranted rating 
his hearing loss based only on puretone decibel averages.  
The puretone decibel averages of both ears, at both the 1997 
and 1998 VA examinations, correlate to auditory acuity 
numeric designation I in the right and left ears.  38 C.F.R. 
§ 4.85, Table VIa.  These numeric designations in combination 
correspond to a 0 percent rating.  38 C.F.R. § 4.85, Table 
VII, Code 6100. 

The assignment of a disability rating for hearing impairment 
is derived from a mechanical application of the rating 
schedule to the specific numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In the instant case, the application 
of the rating schedule to the test results clearly 
demonstrates that the veteran's bilateral hearing loss is now 
noncompensable.  The fact that the veteran may wear hearing 
aids does not affect his rating, as the rating schedule makes 
a proper allowance for improvement by hearing aids (38 C.F.R. 
§ 4.86 (1998)), and examinations to determine hearing are 
conducted without the use of hearing aids (38 C.F.R. 
§ 4.85(a) (1999)).  

The veteran has been given VA examinations which are at least 
as thorough as the examination relied on for the prior 10 
percent rating for bilateral hearing loss.  Material 
improvement under the ordinary conditions of life has been 
demonstrated, and the condition is now properly rated 0 
percent disabling.  38 C.F.R. § 3.344.

The preponderance of the evidence is against the claim for 
restoration of a 10 percent rating for bilateral hearing 
loss.  Thus the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  







ORDER

Restoration of a 10 percent rating for bilateral hearing loss 
is denied.  




		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

 

